                         UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION
 In the Matter of:                                     }
 SARAI SERVICES GROUP, INC.1                           }   CASE NO. 18-82948-CRJ-11
                                                       }   CHAPTER 11
                                                       }
                          Debtor(s).                   }   (JOINTLY ADMINISTERED)



                    ORDER REQUIRING BRIEFS ON DEBTOR’S
              MOTION FOR TURNOVER OF PROPERTY OF THE ESTATE
            AND REQUEST FOR SANCTIONS FOR VIOLATION OF THE STAY

         This case came before the Court on December 19, 2018 on the Debtor’s Motion for

 Turnover of Property of the Estate and Request for Sanctions for Violation of Automatic Stay and

 the Response of United States of America. Appearing at the hearing were Tazewell Taylor

 Shepard, IV, Esq., counsel for the Debtor; Richard O’Neal, Esq., counsel for the United States of

 America; and Richard Blythe, Esq., counsel for the Bankruptcy Administrator. The parties dispute

 whether the funds at issue are property of the Debtor’s Chapter 11 Estate and whether the exception

 to the automatic stay provided by 11 U.S.C. § 362(b)(4) is applicable.

         IT IS THEREFORE ORDERED, ADJUDGED and DECREED that on or before

 Monday, January 7, 2019 by 12:00 p.m., Noon, CDT, the parties must file Briefs addressing

 whether the funds at issue are property of the estate and whether the exception to the stay provided

 under § 362(b)(4) applies to the actions taken by the Government Services Administration and the

 United States Department of Labor.

 Dated this the 20th day of December, 2018.

                                                           /s/ Clifton R. Jessup, Jr.
                                                           Clifton R. Jessup, Jr.
                                                           United States Bankruptcy Judge


 1       In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWW JV LLC, Case No.
 18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18-
 82951-CRJ-11.




Case 18-82948-CRJ11           Doc 80     Filed 12/20/18 Entered 12/20/18 15:46:42                  Desc Main
                                        Document     Page 1 of 1
